      Case: 1:19-cv-00395 Document #: 48 Filed: 09/19/19 Page 1 of 5 PageID #:331




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

LIEUTENANT SHARON ROBINSON,                        )
DIRECTOR WINONA HANNAH,                            )
SERGEANT MARCELLA SAWYER,                          )
TELECOMMUNICATIONS       CARLA                     )
KIMBER,   SERGEANT    VERONICA                     )      Case No. 19-cv-00395
HARRIS and OFFICER LAWANDA                         )
BURRAS,                                            )      Honorable Martha M. Pacold
                                                   )
                   Plaintiffs,                     )
                                                   )
         v.                                        )
                                                   )
CHICAGO           STATE       UNIVERSITY,          )
CAPTAIN JAMES MADDOX, individually                 )
and in his official capacity, LIEUTENANT           )
CHARLES STEWARD, individually and in               )
his official capacity,                             )
                                                   )
                   Defendants.                     )

                             DEFENDANTS’ MOTION TO DISMISS
                          PLAINTIFFS’ FIRST AMENDED COMPLAINT

         Pursuant to Federal Rules of Civil Procedure 12(b)(1), 12(b)(5), and 12(b)(6), Defendants

Chicago State University (“CSU”), Captain James Maddox and Lieutenant Charles Steward 1

(collectively, the “Defendants”), by and through their attorneys Husch Blackwell LLP,

respectfully move to dismiss Plaintiff’s First Amended Complaint with prejudice. In support of

this motion, the Defendants concurrently filed a Memorandum of Law and state as follows:

         1.        In this case, six employees of Chicago State University allege they were

discriminated and retaliated against in violation of Title VII of the Civil Rights Act of 1964

(“Title VII”), 42 U.S.C. § 1983 (“Section 1983”) and state tort law.


1
 Defendant Steward, who is no longer employed at CSU, has not been served with the summons or
Complaint. This motion should not be construed as acceptance of service on behalf of Defendant Steward.


DocID: 4828-6711-9526.3
    Case: 1:19-cv-00395 Document #: 48 Filed: 09/19/19 Page 2 of 5 PageID #:331




       2.      Plaintiffs filed their five-count Complaint on January 18, 2019. Count I alleged

gender discrimination in violation of Title VII against all Defendants. Count II alleged relation in

violation of Title VII against all Defendants. Count III, a claim under Section § 1983, alleged

conspiracy to discriminate on the basis of gender against all Defendants. Count IV, also brought

under Section § 1983, alleged discrimination in violation of the Fourteenth Amendment against

all Defendants. Count V alleged intentional infliction of emotional distress against all

Defendants.

       3.      On July 30, 2019, Judge Feinerman dismissed the following: Counts I and II

against Maddox and Steward (collectively, “Individual Defendants”) because individuals cannot

be liable in their individual capacity under Title VII and the official capacity claims were

duplicative of the claim against CSU; Count I against CSU as it pertains to Plaintiffs Kimber and

Burras because the Complaint failed to allege any adverse employment actions with respect to

those two Plaintiffs; Count II against CSU because the Complaint failed to allege protected

activity with respect to any of the Plaintiffs; Count III against all Defendants because Plaintiffs

failed to respond to Defendants’ argument that the intra-corporate conspiracy doctrine barred the

claim; Count IV against CSU because CSU is immune under the Eleventh Amendment; and

Count V against all Defendants because Plaintiffs failed to respond to Defendants’ argument that

the State Lawsuit Immunity Act barred the claim. See Dkt. 40, see also Memorandum, Ex. A,

Status Hearing Transcript. The only remaining claims were Count I against CSU with respect to

Plaintiffs Robinson, Hannah, Harris, and Sawyer, and Count IV against the Individual

Defendants. However, Judge Feinerman gave Plaintiffs the opportunity to file an amended




                                                 2
    Case: 1:19-cv-00395 Document #: 48 Filed: 09/19/19 Page 3 of 5 PageID #:331




complaint. 2 Plaintiffs’ First Amended Complaint was filed on August 20, 2019. It asserts the

same five claims as before, with limited amendments to the factual allegations.

       4.      Judge Feinerman’s ruling specifically said that “when a case is dismissed on Rule

12(b)(6) grounds” the Court should “give the plaintiff a chance to replead.” Tr. 3:21-23.

However, where the Court lacks subject-matter jurisdiction, it must dismiss under Rule 12(b)(1).

Judge Feinerman’s dismissal of Counts III and IV against CSU and Count V against all

Defendants was on the basis of immunity, and, in Defendants’ view, Judge Feinerman’s ruling

was a dismissal with prejudice as the Court lacks jurisdiction over these counts.

       5.      Furthermore, and even if the prior dismissal was without prejudice in its entirety,

Plaintiffs’ First Amended Complaint must be dismissed in accordance with Federal Rules

12(b)(1), 12(b)(5), and 12(b)(6).

       6.      Rule 12(b)(1) requires partial dismissal of Counts III and IV, and dismissal of

Count V in its entirety. Counts III and IV must be dismissed against CSU in their entirety and

against the Individual Defendants in their official capacities for money damages under the

Eleventh Amendment. Count V must be dismissed against all Defendants pursuant to the State

Lawsuit Immunity Act and the Illinois Human Rights Act.

       7.      As a matter of law, Counts I and II must be dismissed against the Individual

Defendants in their individual capacities under Rule 12(b)(6), as Title VII does not permit suits

against individuals. Furthermore, Counts I and II should be dismissed against the Individual

Defendants in their official capacities as duplicative of the claims against CSU.

       8.      Count III should be dismissed as matter of law under Rule 12(b)(6) against all

Defendants under the intra-corporate conspiracy doctrine.


2
  Neither Judge Feinerman’s docket entry nor the transcript of his ruling from the bench specify which
claims were dismissed with prejudice and which were dismissed without prejudice.
                                                  3
    Case: 1:19-cv-00395 Document #: 48 Filed: 09/19/19 Page 4 of 5 PageID #:331




        9.      All counts should be dismissed under Rule 12(b)(6). Counts I and IV should be

dismissed against all Defendants for failure to plead the requisite elements of gender

discrimination under Title VII and the Constitution. Count II should be dismissed against all

Defendants for failure to state a retaliation claim under Title VII. Likewise, Count III fails to

state a viable conspiracy claim, Count V fails to state a viable intentional infliction of emotional

distress claim, and both should be dismissed against all Defendants.

        10.     Finally, all claims must be dismissed against Defendant Steward under Rule

12(b)(5), for lack of personal jurisdiction related to Plaintiffs’ failure to effectuate timely service.


        WHEREFORE, for the reasons set forth above and in the accompanying Memorandum of

Law, this Court should grant the Defendants’ Motion to Dismiss Plaintiffs’ First Amended

Complaint with prejudice pursuant to Rules 12(b)(1), 12(b)(5) and 12(b)(6).

Dated: September 19, 2019                               Respectfully submitted,

                                                        HUSCH BLACKWELL LLP

                                                        By: /s/ Lisa J. Parker

                                                        Lisa J. Parker (#6230008)
                                                        120 South Riverside Plaza, Suite 2200
                                                        Chicago, IL 60606
                                                        (312) 655-1500
                                                        (312) 655-1501 (Facsimile)
                                                        lisa.parker@huschblackwell.com

                                                        John W. Borkowski (#6320147)
                                                        1251 North Eddy Street, Suite 200
                                                        South Bend, IN 46617
                                                        (574) 239-7010
                                                        (574) 287-3116 (Facsimile
                                                        john.borkowski@huschblackwell.com

                                                        Attorneys for Defendants




                                                   4
    Case: 1:19-cv-00395 Document #: 48 Filed: 09/19/19 Page 5 of 5 PageID #:331




                                CERTIFICATE OF SERVICE

       The undersigned certifies that on the 19th day of September, 2019, a copy of the above

and foregoing document was filed with the Clerk of Court using the CM/ECF system which sent

electronic notification of such filing to all those individuals currently electronically registered

with the Court.

                                                     /s/ Lisa J. Parker




                                                5
